UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2012  Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-50423 ARDENT MINES LIMITED (Exact Name of Registrant as Specified in its Charter) Nevada 88-0471870 (State or Other Jurisdiction of (IRS Employer Identification Incorporation or Organization) Number) 100 Wall Street, 10 th Floor New York, New York 10005 (Address of principal executive offices) (778) 892-9490 (Registrant's telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer  Accelerated Filer  Accelerated Filer  Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 16,623,391 shares of Common Stock, par value $0.00001, outstanding as of November 19, 2012. ARDENT MINES LIMITED FORM 10-Q September 30, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 1A Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 17 SIGNATURE 18 2 ITEM 1. FINANCIAL STATEMENTS Ardent Mines Limited (An Exploration Stage Company) September 30, 2012 FINANCIAL STATEMENTS Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS F-4 3 ARDENT MINES LIMITED (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2012 June 30, 2012 ASSETS Current Assets Cash and cash equivalents $ 86,080 $ 287,052 Employee advances 57,815 48,571 Prepaid expenses - 3,542 Total Current Assets 143,895 339,165 Property and equipment, net of accumulated depreciation of $2,677 and $1,091, respectively 31,550 27,684 Mining rights 912,617 898,577 TOTAL ASSETS $ 1,088,062 $ 1,265,426 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 598,087 $ 606,516 Notes payable 2,237,900 1,822,900 Derivative liability 71,689 301,249 Total Current Liabilities 2,907,676 2,730,665 TOTAL LIABILITIES 2,907,676 2,730,665 Stockholders’ Deficit Preferred Stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common Stock, $0.00001 par value, 100,000,000 shares authorized issue and outstanding 167 167 Additional paid-in capital 10,904,486 10,657,758 Deficit accumulated during the exploration stage (12,760,450) (12,144,694) Accumulated other comprehensive income 36,183 21,530 Total Stockholders’ Deficit (1,819,614) (1,465,239) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 1,088,062 $ 1,265,426 The accompanying notes are an integral part of these unaudited consolidated financial statements.
